Name: Commission Regulation (EC) NoÃ 605/2007 of 1 June 2007 laying down transitional measures for certain import and export licenses for trade in agricultural products between the Community as constituted on 31 December 2006 and Bulgaria and Romania
 Type: Regulation
 Subject Matter: agricultural activity;  trade;  tariff policy;  Europe;  European construction
 Date Published: nan

 2.6.2007 EN Official Journal of the European Union L 141/3 COMMISSION REGULATION (EC) No 605/2007 of 1 June 2007 laying down transitional measures for certain import and export licenses for trade in agricultural products between the Community as constituted on 31 December 2006 and Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular of Article 41 thereof, Whereas: (1) Until 31 December 2006, trade in agricultural products between the Community and Bulgaria and Romania was subject to the presentation of an import or export license. As of 1 January 2007, those licenses could no longer be used for such trade. (2) Certain licenses which are still valid after 1 January 2007 have not been used at all or have been used only partially. Commitments entered into in connection with those licenses must be fulfilled failing which the security lodged would be forfeited. Given that such commitments can no longer be fulfilled after the accession of Bulgaria and Romania, it appears necessary to lay down, with effect from the date of accession of those two countries, a transitory measure providing for the release of the securities lodged. (3) The measures provided for in this Regulation are in accordance with the opinion of the all the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 At the request of the interested parties, the securities lodged for the issuing of import and export licenses and advance-fixing certificates, shall be released, under the following conditions: (a) the country of destination, origin or provenance marked in the licenses or certificates is Bulgaria or Romania; (b) the validity of the licenses or certificates has not expired before 1 January 2007; (c) the licenses or certificates have been used only partially or not at all by 1 January 2007. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission